Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11th, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites a binding liquid with a starch decomposition product of 1 – 50 and at least one of a number polysaccharides.  This description of a binding liquid is the same as that of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kanehira (WO-2016024402-A1) in view of Omoto (JP-2006006252-A, using a machine translation).
Regarding claims 1 – 3 and 5, Kanehira teaches the creation of a thickener composition by spraying powdered xanthan gum and sodium gluconate with an aqueous solution of guar gum as a binder, and granulating to create a granulated product [0029].  However, Kanehira does not teach the binding liquid also comprising a starch decomposition product having a dextrose equivalent (DE) 1 – 50.
Kanehira teaches that a dextrin solution (a known starch decomposition product) is known to be used as a binding liquid [0029].  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Therefore, it would have been obvious to combine the binding liquid comprising guar gum with the binding liquid comprising dextrin to create a third binding liquid comprising both.
Omoto teaches the use of a dextrin with DE 2 – 5 as dextrins with large DE values may not easily dissolve [0015].  The use of low DE dextrin would, therefore, allow for polysaccharides to more easily dissolve.  Furthermore, low DE dextrin, when mixed with water-soluble polymer, provides a readily-soluble granule which instantly thickens liquids [0009].  It would have been obvious to a person having ordinary skill in the art to combine a dextrin binding liquid with a DE value of 2 – 5 to a guar gum binding liquid as dextrin solutions are known to be used as binding liquids and a DE value of 2 – 5 is expected to increase dissolvability as well as provide a thickening composition.
Regarding claim 4, Kanehira and Omoto teach the use of a binding liquid with guar gum and dextrin but do not teach the ratio of the two when combined.  Omoto teaches combining a composition comprising guar gum and xanthan gum with DE 2 – 25 dextrin to create a thickening granule.  The guar/xanthan gum composition is 30 wt% of the thickening granule while the various forms of dextrin are 70 wt% of the thickening granule [0027], [Table 1].  This results in a thickening polysaccharide composition with a ratio of 2.3:1 dextrin – to – polysaccharide gum.  It would have been obvious for a person having ordinary skill in the art to use the dextrin – to – polysaccharide gum ratio of Omoto with the binding liquid of Kanehira and Omoto to create a granulated polysaccharide thickener as the composition of Omoto and the composition of Kanehira and Omoto both are both known to be used to create granulated thickening compositions.

Response to Arguments
Applicant’s arguments, filed January 11th, 2022, have been fully considered.
Applicant’s arguments with respect to claims 1 – 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791